Name: Council Regulation (EC) No 232/94 of 24 January 1994 amending Regulation (EEC) No 1765/92 establishing a support system for producers for certain arable crops
 Type: Regulation
 Subject Matter: farming systems;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|31994R0232Council Regulation (EC) No 232/94 of 24 January 1994 amending Regulation (EEC) No 1765/92 establishing a support system for producers for certain arable crops Official Journal L 030 , 03/02/1994 P. 0007 - 0008 Finnish special edition: Chapter 3 Volume 56 P. 0007 Swedish special edition: Chapter 3 Volume 56 P. 0007 COUNCIL REGULATION (EC) No 232/94 of 24 January 1994 amending Regulation (EEC) No 1765/92 establishing a support system for producers for certain arable cropsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the European Community concluded an Agreement, in the framework of the General Agreement on Tariffs and Trade, with the United States of America, concerning certain oilseeds; whereas the Agreement took the form of a Memorandum of Understanding on oilseeds approved by Decision 93/355/EEC (3); whereas it is necessary to amend Regulation (EEC) No 1765/92 (4), in order to give effect to the terms of that Memorandum of Understanding; whereas it would be appropriate to apportion the areas agreed in the Memorandum of Understanding between Member States in the form of national reference areas which reflect historic data and developments within the context of the reform of the Common Agriculturla Policy; Whereas Regulation (EEC) No 1765/92 could lead to an increase in sowings of soya beans, rape seed and colza seed and sunflower seed, so that adjustments should be made to the benefits accuring to producers under that Regulation in respect of crop-specific oilseed payments; wheras maximum guaranteed areas should be established for those crops; whereas in the event of an increase in sowings of those crops above the level of the maximum guaranteed areas, the compensatory payments should be reduced; whereas the reduction in the compensatory payments should be such as to discourage a level of sowing in excess of the maximum guaranteed areas; whereas the cultivation of confectionary sunflower seed should be excluded from the benefits of such support with effect from sowings for harvest in 1994, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1765/92 is hereby amended as follows: 1. the following subparagraphs shall be added at the end of Article 5 (1): '(e) from the 1994/95 marketing year, maximum guaranteed areas (MGA) shall be established for the crop-specific oilseed payments. They shall be equal in size to the areas of land set out in Annex IV, reduced by the rate of rotational set-aside applicable for that marketing year, or by 10 % if that rate is less than 10 %. If after the application of Article 2 (6) first indent those maximum guaranteed areas are exceeded, the Commission shall reduce the final regional reference amounts for oilseeds in accordance with the provisions of subparagraphs (f) and (g); (f) if the area of oilseeds already determined as eligible for compensatory payments in any year exceeds such maximum guaranteed areas, the Commission shall reduce, by 1 % for each percentage point by which the maximum guaranteed area is exceeded, the relevant final regional reference amounts for that year. With effect from the 1994/95 marketing year, if the maximum guaranteed area is exceeded by more than a threshold percentage, special rules shall apply. Up to the threshold percentage, the reduction of the final regional reference amounts shall be uniform in all Member States. Beyond the threshold percentage, appropriate additional reductions shall apply in those Member States which have exceeded the national reference areas set out in Annex V, reduced by the rate referred to in subparagraph (e). The Commission shall, in accordance with the procedure laid down in Article 38 of Regulation 136/66/EEC, establish the size and distribution of the appropriate reductions to be applied and shall, in particular, ensure that the weighted average reduction for the Community has a whole is equal to the percentage by which the maximum guaranteed area has been exceeded; (g) the threshold percentage provided for in subparagraph (f) shall be 0 %. By 31 December 1996 the Commission shall submit a report to the European Parliament and to the Council on the application of this provision accompanied, it necessary, by an appropriate proposal; (h) if the compensatory payment is reduced in accordance with the provisions of subparagraphs (f) and (g), the Commission shall reduce the relevant final regional reference amounts for the following marketing year by the same percentage unless the Maximum Guaranteed Area is not exceeded in that year, in which case the Commission may determine that such a reduction shall not apply.'; 2. the following paragraphs shall be added at the end of Article 5: '4. Producers of confectionary sunflower seed, sown for harvest after 30 June 1994, shall be excluded from the benefit of the support provided for under the terms of this Article. 5. By no later than 31 December 1996, the Commission shall publish a report concerning developments with regard to the by-products of oilseeds cultivated on set-aside land, and on the uses, other than as feedingstuffs, for these by-products. The report shall also contain an account of experience in monitoring the separation of oilseeds for human or animal consumption and for non-food uses. The report shall be accompanied, if necessary, by an appropriate proposal.'; 3. the following indent shall be added at the end of the first paragraph of Article 12: '- those relating to compliance with the Memorandum of Understanding on Oilseeds approved by Decision 93/355/EEC (5)(), and in particular to the provisions in respect of the cultivation of oilseeds on set-aside land. '; 4. the following Annexes shall be added to the Regulation: 'ANNEX IV Areas to be taken into account for the calculation of oilseeds maximum guaranteed areas "" ID="1">Spain, sunflower> ID="2">1 411 000> ID="3">-"> ID="1">Portugal, sunflower> ID="2">122 000> ID="3">-"> ID="1">EC 12, other> ID="2">3 966 000> ID="3">-"> ID="1">Total> ID="2">-> ID="3">5 128 000"> ANNEX V National reference area "(in '000 ha)"" ID="1">Belgium> ID="2">6> ID="3">6"> ID="1">Denmark> ID="2">236> ID="3">236"> ID="1">Germany> ID="2">929> ID="3">929"> ID="1">Greece> ID="2">26> ID="3">26"> ID="1">France> ID="2">1 730> ID="3">1 730"> ID="1">Ireland> ID="2">5> ID="3">5"> ID="1">Italy> ID="2">542> ID="3">542"> ID="1">Luxembourg> ID="2">2> ID="3">2"> ID="1">Netherlands> ID="2">7> ID="3">7"> ID="1">United Kingdom> ID="2">385> ID="3">385"> ID="1">Spain:"> ID="1">sunflower> ID="2">1 411"> ID="1">other> ID="2">26"> ID="1">Total> ID="3">1 168"> ID="1">Portugal:"> ID="1">sunflower> ID="2">122"> ID="1">other> ID="2">1"> ID="1">Total> ID="3">93'"> Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (1) OJ No C 266, 1. 10. 1993, p. 12. (2) OJ No C 329, 6. 12. 1993. (3) OJ No L 147, 18. 6. 1993, p. 25. (4) OJ No L 181, 1. 7. 1992, p. 12. Regulation as last amended by Regulation (EEC) No 1552/93 (OJ No L 154, 25. 6. 1993, p. 19). (5)() OJ No L 147, 18. 6. 1993, p. 25.